            Case 2:16-cv-00950-CW Document 107 Filed 02/21/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


GRACENOTE, INC.,                                     STIPULATION OF DISMISSAL WITH
                                                               PREJUDICE
                Plaintiff,

       v.                                                Case No. 2:16-cv-00950-CW-DBP

SORENSON MEDIA, INC.,                                          Judge Clark Waddoups

                Defendant.                                Magistrate Judge Dustin B. Pead



       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and a settlement

agreement entered by the parties, Plaintiff Gracenote, Inc. and Defendant Sorenson Media, Inc.

hereby stipulate that this action, including all claims, defenses, and counterclaims therein, be

dismissed with prejudice. Each party will bear its own attorney fees and costs.

       A proposed order is filed concurrently.

       DATED this 21st day of February, 2019.



/s/ Samuel C. Straight                             /s/ George B. Hoffman*Signed with permission*
Samuel C. Straight                                 George B. Hofmann
RAY QUINNEY & NEBEKER P.C.                         COHNE KINGHORN
36 South State Street, Suite 1400                  111 East Broadway, Eleventh Floor
Salt Lake City, Utah 84111                         Salt Lake City, Utah 8411
Telephone: (801) 532-1500                          Telephone: (801) 363-4300
jjardine@rqn.com                                   ghofmann@cohnekinghorn.com
sstraight@rqn.com                                  Attorneys for Defendant

Attorneys for Plaintiff
